Citation Nr: 0203075	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  93-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 1, 1998, for 
the grant of entitlement to a total disability rating based 
upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served a period of active duty for training from 
July 1957 to December 1957 and served on active duty from 
March 1963 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which set March 1, 1998, as the 
effective date for an award of TDIU.

The veteran's case was remanded by the Board in November 
2001.  The purpose of the remand was to allow for initial 
consideration by the RO of the issue of whether the veteran 
had submitted a timely appeal.  The RO found the appeal to be 
timely; however, an earlier effective date was denied by the 
RO's December 2001 rating decision.  The veteran's attorney 
submitted a letter to the Board that was received in January 
2002.  The letter waived the 60-day period to submit 
additional evidence on behalf of the veteran and requested 
that the case be advanced on the docket because of the 
veteran's ill health.  The attorney was advised in February 
2002 that his request to advance the case could not be 
granted, as the case had not yet been returned to the Board.  
The RO then certified the veteran's appeal to the Board, with 
respect to the earlier effective date issue, on March 7, 
2002.

The veteran's attorney submitted a request for an emergency 
order that was received at the Board on March 26, 2002.  The 
request asked that the veteran's case be advanced on the 
docket because of his extreme ill health.  The motion was 
granted and the veteran, and his attorney, were notified of 
that action on March 27, 2002.

The Board notes that the veteran also had previously appealed 
a denial of service connection for post-traumatic stress 
disorder (PTSD).  That claim was remanded by the United 
States Court of Appeals for Veterans Claims (Court) in 
October 2001 with direction for expeditious handling of the 
veteran's appeal regarding the PTSD issue because of his 
terminal cancer.  That claim was also remanded by the Board 
in November 2001.  Service connection for PTSD was thereafter 
granted by the RO in December 2001.  He was assigned a 30 
percent disability rating effective as of April 23, 1991.  
There is no indication in the claims folder that the veteran 
has expressed any disagreement with the disability rating 
assigned or the effective date of the rating.


FINDINGS OF FACT

1.  The veteran was not service connected for any 
disabilities prior to April 23, 1991.

2.  On April 23, 1991, the veteran submitted a claim seeking 
entitlement to service connection for, inter alia, back, 
right knee and PTSD disabilities.

3.  The veteran was eventually granted service connection for 
the claimed disabilities.  Subsequent to the awards of 
service connection, his combined disability rating from April 
23, 1991, was 60 percent--a 40 percent rating for a back 
disability, a 30 percent rating for PTSD, and a 
noncompensable rating for his right knee.

4.  The veteran was granted a temporary total evaluation for 
surgery on his right knee from January 15, 1997, to March 1, 
1998.  He was assigned a 60 percent rating for the right knee 
from March 1, 1998.

5.  The veteran's combined disability rating for his service-
connected disabilities on March 1, 1998, was 80 percent.

6.  The veteran's representative submitted an informal claim 
for TDIU in February 1998.  A formal claim was later received 
in July 1998.

7.  A TDIU rating was assigned in July 1998.  The effective 
date was established as March 1, 1998.  

8.  The evidence does not show that the veteran met the 
requirements for a TDIU rating prior to March 1, 1998.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits prior to March 
1, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 3.400, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served a period of initial active duty for 
training from July 1957 to December 1957.  He then served on 
active duty from March 1963 to December 1970.

He submitted his original claim for disability compensation 
benefits in April 1975.  He sought service connection for a 
back condition and nerves.  His claim was eventually denied 
by a Board decision dated in July 1977.

Associated with the claims file is a DD 214, Armed Forces of 
the United States Report of Transfer or Discharge, that shows 
the veteran's discharge from service in December 1970.  The 
DD 214 indicates that the veteran had an education level of 
seven years and a high school general equivalency diploma 
(GED).

The veteran was hospitalized at a VA facility in October 
1979.  His primary complaint was of low back pain that 
radiated down into his left leg.  He underwent an L5-S1 
hemilaminectomy for disc disease.  The discharge summary 
reported that, at the time of discharge, the veteran was able 
to walk comfortably, with symmetrical deep tendon reflexes of 
2+.  Sensation to pinprick in the lower extremities was 
intact and his strength in the lower extremities was 5/5 
bilaterally.  A January 1980 outpatient record reported that 
the veteran still complained of numbness in the left leg.

He was denied entitlement to a non-service-connected pension 
in January 1980 as it was determined that his back condition, 
and non-service-connected chronic anxiety with underlying 
depression, were not such as to preclude his obtaining and 
following substantial gainful employment.

Associated with the claims folder is a notification from the 
Social Security Administration (SSA), dated in March 1986, 
that reported that the veteran had applied for SSA and 
Supplemental Security Income (SSI) that same month.  The 
notice indicated that it would probably be another 30 to 60 
days before a decision was made.  

In April 1986, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  He 
indicated that he was seeking entitlement to non-service-
connected pension benefits and listed the condition involved 
as emphysema.  The veteran indicated that he was last 
employed as a car salesman and that his last check was 
received in February 1986.  The veteran also indicated that 
he had a high school education.  

Associated with the claims folder is a report of medical 
examination dated in March 1986.  The report noted a history 
of exertional dyspnea and chronic back pain.  The diagnoses 
were chronic obstructive pulmonary disease (COPD) and chronic 
back pain.  The report indicated that the veteran's prognosis 
was undetermined.

A report from one of the veteran's employers was received in 
April 1986.  The veteran was employed from July to October 
1985 as a cook and restaurant manager at a hotel.  He missed 
no days from work until he quit without notice in October 
1985.  

Associated with the claims folder is a report of 
hospitalization for the period from April 7 to April 9, 1986, 
at a VA facility.  The veteran was initially hospitalized 
because of a complaint of chest pain.  The final diagnoses 
were atypical chest pain, possible anxiety neurosis, 
emphysema and chronic eczema.

The RO denied the veteran's claim for pension in July 1986.  
It was determined that his non-service-connected conditions 
were not so severe as to preclude him from substantially 
gainful employment.

The veteran submitted a statement in July 1987.  The veteran 
expressed dissatisfaction with the VA over prior encounters 
and how his claims had been handled.  He reported that his 
records indicated that he had a GED but this was received in 
service with much assistance from teachers on post.  He did 
not feel that it was truly representative of his educational 
level, which he asserted was limited to the seventh grade.  
He further asserted that his several non-service-connected 
disabilities, including his back, did preclude him from 
working.

The veteran also provided a copy of a SSA disability award 
letter, dated in December 1986.  The veteran was found to be 
totally disabled by the SSA with an onset date of February 7, 
1986.  The letter included the veteran's eczema as precluding 
his employment as a cook because the eczema affected his 
hands and prohibited food handling.  Also included was 
emphysema, which precluded the veteran from working in dusty, 
smoky or fume-filled environments.  The veteran's back was 
also noted as a component of the total disability.  There was 
no mention of the veteran's right knee.  The letter referred 
to some 27 exhibits as support for its conclusion; however, 
none of the exhibits was provided.  (The Board notes that the 
veteran was not service-connected for any disability at this 
point in time.)

The veteran's denial of a pension was appealed to the Board.  
The Board remanded the case in September 1987 in order to 
afford the veteran a supplemental statement of the case in 
regard to the SSA letter, to afford the veteran pertinent 
physical examinations, and to have the RO re-adjudicate the 
claim.  

The veteran was afforded several VA examinations in November 
1987.  At an orthopedic examination he complained of low back 
pain that radiated into his left leg.  The veteran was noted 
to have "about" 80 percent of normal capacity to bend 
forward.  He was able to walk on his heels and toes and 
complete a deep knee bend.  He said that he could not rise 
from the knee bend without starting on one foot and then the 
other.  There was some hypesthesia of the left thigh.  The 
impression was residuals of hemilaminectomy of the L5 space 
with disc removal and resultant low back discomfort.

A general medical examination provided diagnoses of mild 
bronchitis, mild eczema on the dorsal surface of the hands, 
recent right herniorrhaphy, mildly elevated blood sugar, and 
heart disease not found on this examination.  A psychiatric 
examination revealed a past medical history of a back injury 
in service and history of emphysema, atypical chest pain, 
eczema and past lumbar laminectomy.  The veteran was 
diagnosed with a personality disorder.  The examiner stated 
that the incapacity was minimal.

The veteran's claim remained denied.  Additional VA treatment 
records and hospital summaries for the period from March 1988 
to May 1988 were associated with the claims folder.  The 
records reflected hospitalizations in March and April 1988, 
respectively, for complaints of chest pain and anxiety.  The 
March 1988 summary reported that the veteran had undergone 
surgery for removal of colon polyps in 1987.  While the 
records show that the veteran reported that he was receiving 
SSA disability benefits for a back disability, there were no 
notations of any back complaints during his periods of 
hospitalization.  Further, there was no mention of any 
problems with the right knee.

Private treatment records from K. E. Shafer, M.D., were also 
obtained for the period from July 1987 to March 1988.  The 
records related to treatment for the veteran's complaints of 
chest pain.  Included in the records were the results of a 
stress test conducted in November 1987.  The veteran 
performed for 8.4 minutes.  The test was discontinued due to 
extreme fatigue.  There was no mention of any difficulty in 
performing the test due to back or knee pain.

The RO granted the veteran pension benefits in August 1988.  
The RO considered the veteran's back disability, personality 
disorder, atypical chest pain due to mitral valve 
prolapse/tricuspid valve prolapse (evaluated as 60 percent 
disabling), COPD (evaluated as 30 percent disabling), right 
inguinal herniorrhaphy, eczema, and history of hiatal hernia 
and status post colon polypectomy (each rated as 
noncompensable) in finding him totally disabled.  The grant 
was made effective as of the date of the veteran's claim, 
April 7, 1986.

The veteran submitted evidence of his income and offsetting 
medical expenses in 1988.  The material submitted by the 
veteran documented pharmacy and medical treatment expenses 
for his family.  There were no specific references to the 
veteran's back or knees in the records.

The veteran submitted a request to reopen his claim for 
entitlement to service connection for, inter alia, his back, 
knees and nerves.  The claim was received on April 23, 1991.  
The veteran also submitted VA treatment records and hospital 
summaries for the period from October 1983 to April 1991.  A 
discharge summary, dated in August 1990, referred to a 
hospitalization for primary treatment of a urinary tract 
infection, with several additional diagnoses listed.  There 
was no treatment noted for the veteran's back, knees or 
psychiatric conditions in either the summary or remainder of 
the treatment records.  A number of the records were 
duplicative of those received in 1988.  

The veteran submitted treatment records from P. Weygandt, 
M.D., that covered a period from August 1987 to October 1987.  
An entry dated in August 1987 detailed complaints regarding 
the veteran's left knee.  An October 1987 entry noted that 
the veteran complained of back and left leg pain.

Associated with the claims folder on September 23, 1992, were 
VA treatment records for the period from July 1991 to July 
1992.  The records primarily dealt with psychiatric/social 
work outpatient care, although there were several entries 
related to complaints of back and right knee pain.  The 
psychiatric evaluations centered on the veteran's claim for 
PTSD and reviewing his experiences in Vietnam.  A psychiatric 
evaluation on November 1, 1991, reported several possible 
diagnoses, to include PTSD.  No opinion was expressed as to 
how any of the possible diagnoses affected the veteran's 
ability to obtain or maintain substantially gainful 
employment.

An entry dated in February 1992 noted that the veteran 
complained of pain in his right knee and that it bothered him 
"all of the time."  A second entry, dated in July 1992, 
also reported complaints of right knee pain.  Examination 
revealed slight swelling of the right knee with an impression 
of degenerative joint disease (DJD).  X-rays of the lumbar 
spine were interpreted to show degenerative arthritis in 
September 1991.  X-rays of the right knee, also in September 
1991, were interpreted to show a focal contour irregularity 
of the patella that probably represented residuals of an old 
injury.  The patellofemoral joint also showed some mild 
degenerative changes.

The RO informed the veteran in July 1991 that his claim was 
denied because he failed to respond to a May 1991 letter 
requesting that he submit evidence in support of his claim.  
The RO issued a rating decision in October 1992 that denied 
the veteran's claim.

The veteran testified at a hearing at the RO in March 1993.  
The issues at that time related to service connection for, 
inter alia, his back condition, right knee and PTSD.  The 
veteran testified as to the stressors he experienced in 
service in support of his PTSD claim.  He said that he was 
last employed as car salesman but did not recall when he was 
last employed.  He said that he first injured his back in 
service while bowling.  He had received treatment after 
service.  He said that he still experienced numbness in his 
legs.  The veteran testified that he would experience 
different levels of pain and compared it to a headache.  If 
he was not exerting himself he would have a low level of pain 
but if he increased his activity his pain would also 
increase.  If he would "take it easy" the pain would ease 
off.  He also testified as to how he injured his knee prior 
to service but that it was aggravated during training in 
1957.  He did not recall receiving treatment for his right 
knee after service.  The veteran's sister testified as to how 
the veteran was changed after he returned from service in 
1970.  She said that she and her family moved and the veteran 
went with them.  He had difficulty finding a job.  He also 
displayed a quick temper.  She said it was better for the 
veteran to not be around her children because of the noise 
and how it might affect the veteran.  

The veteran submitted a statement at the hearing from P. B.  
The statement is undated.  P. B. stated that the veteran came 
to their home "several years ago" and was looking for a 
job.  They could not provide one but allowed the veteran to 
live with them for some time.  P. B. said that the veteran's 
back bothered him.  He would fall down and have to crawl to 
something to be able to climb up.  P. B. also said that the 
veteran exhibited a quick temper that caused concern that he 
might hurt someone.

The VA received correspondence from United States senators 
from Missouri in August 1993.  The senators passed along 
identical letters from the veteran wherein he argued for his 
entitlement to service connection.  The veteran also provided 
a summary of earnings from SSA for the years from 1971 to 
1986.  The earning summary showed a spike of approximately 
$12,000 in 1982 with an average of approximately $2,300 per 
year between 1983 and 1986.

The veteran also submitted a cassette tape of his remarks, in 
lieu of a written statement, that was received at the Board 
in August 1993.  The tape was transcribed and a copy of the 
transcription placed in the claims folder.  The veteran 
reviewed the evidence of record and commented on those items 
that he felt supported his claim for service connection on a 
number of then pending issues.

In July 1995, the Board granted service connection for the 
veteran's back and right knee disabilities.  The veteran's 
claim for service connection for a psychiatric disorder was 
remanded to the RO for additional development.

In September 1995, the RO issued a rating decision that 
implemented the Board's July 1995 decision.  The date of 
service connection was established as July 30, 1992.  The 
veteran was granted service connection for status post 
partial hemilaminectomy L5-S1, on the left.  The veteran was 
assigned a 20 percent disability rating effective from July 
30, 1992.  He was also granted service connection for a right 
knee disorder.  A noncompensable rating, effective from 
July 30, 1992, was assigned.

Additional VA treatment records were associated with the 
claims folder in September 1995.  The records reflect several 
entries for treatment of right knee and back pain in 1992 and 
1993.  The majority of the records related to treatment for 
unrelated conditions.

The veteran submitted additional private treatment records 
and an excerpt of medical literature in September 1995.  The 
literature discussed the danger of taking certain 
medications, to include Valium, which the veteran asserted 
had had deleterious effects on his health.  One record 
pertained to treatment and evaluation for ear-related 
complaints and hearing loss.

The veteran also submitted a psychological evaluation, which 
provided a diagnosis of PTSD.  The report indicated that the 
veteran had attempted to return to work on a part-time basis 
as a fry cook but was unable to prepare what was required of 
him.  He also related that he fell on two occasions because 
his knees gave way on him.  In regard to medical history the 
veteran related that he suffered from emphysema but still 
smoked one and one-half to two packs of cigarettes per day.  
He also complained of chronic back pain on a daily basis.  
The veteran was noted to term his control of his back pain as 
"mind over matter."  The back pain was listed as a 4 out of 
a possible 10 during the interview.  Psychological testing 
was performed.  The results of Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) testing revealed a profile 
which indicated that the veteran felt that he was 
incapacitated by his physical disorder, especially pain.  In 
addition to PTSD, the veteran also received a diagnosis of 
psychological factors affecting physical condition.  

In October 1995, the veteran submitted a notice of 
disagreement with the disability ratings assigned by the RO 
in September 1995.  Specifically, he wanted higher ratings 
for both his back and right knee disabilities.  The veteran 
also stated that he wanted an earlier effective date of April 
23, 1991, for service connection of the two disabilities.

The veteran was afforded VA orthopedic examinations in 
November 1995.  The veteran complained of constant low back 
and bilateral knee pain.  The veteran described his pain as 
more severe with any type of activity.  The examiner stated 
that the veteran was very dramatic in his description and in 
his response to the examination.  The veteran had very severe 
pain when coming up from bending and fell to the floor while 
rotating to the left.  The examiner described the veteran as 
having a "normal" range of motion of the knees with the 
right knee having a range of motion of 0 to 110 degrees.  No 
effusion was noted.  The veteran reported tenderness of the 
knees.  The veteran had flat feet and was unable to toe, heel 
or straight line walk.  The Romberg test was very wobbly but 
the veteran did not fall.  The examiner noted that the 
veteran had apparent weakness of dorsiflexion and plantar 
flexion bilaterally but opined that the effort was somewhat 
questionable.  

The examination of the back reported forward flexion to 45 
degrees.  The examiner commented that this appeared to be a 
struggle for the veteran.  The examiner noted that the 
veteran withdrew on palpation and examination.  There was 
backward extension to 10 degrees that was described as very, 
very painful.  Left lateral flexion was to 30 degrees and 
right lateral flexion to 25 degrees.  The veteran had left 
rotation to 40 degrees, which the examiner described as very 
painful.  Also, the veteran fell while doing this movement.  
The veteran had right rotation to 30 degrees.  The examiner 
noted that x-rays of the right knee and lumbosacral spine 
showed evidence of arthritis.  The diagnoses were bilateral 
knee disorder with mild osteoarthritic changes noted in the 
right knee, chronic back pain and stiffness following disc 
surgery, and evidence of degenerative arthritis.

The veteran's back disability rating was increased to 40 
percent by way of a rating decision dated in January 1996.  
The effective date was determined to be July 30, 1992.  The 
veteran's right knee rating remained at the noncompensable 
level.  The rating decision also denied an earlier effective 
date for service connection.

The veteran was issued a statement of the case (SOC) 
regarding the ratings for both his back and right knee in 
January 1996.  There is no indication that the veteran 
perfected an appeal in regard to the level of disability for 
his back and right knee disabilities.  

The veteran submitted a notice of disagreement with the 
January 1996 rating decision.  He limited his disagreement to 
the effective date for service connection.

The veteran was afforded a VA psychiatric examination in 
March 1996.  The focus of the examination was related to 
evaluating the veteran's claim for service connection for 
PTSD.  Medical problems, such as the back, knee and emphysema 
were referred to by history.  The examiner provided a 
diagnosis of anxiety disorder, not otherwise specified.

In December 1996, the Board denied the veteran's claim for an 
earlier effective date for both his back and right knee 
disabilities.  The issue of entitlement to service connection 
for a psychiatric disorder, to include PTSD, was remanded.

The veteran submitted a claim for benefits for a temporary 
total disability rating under 38 C.F.R. § 4.30 in January 
1997.  He indicated that he was undergoing surgery for his 
right knee at a private hospital.  He submitted records from 
Ozarks Medical Center, which detailed bilateral arthroplasty 
for the veteran.  The right knee surgery was performed on 
January 15, 1997.  The veteran provided no other medical 
records, to include those that would have reported on 
treatment leading up to the surgery.  The RO did not request 
any additional records.

The veteran's claim for benefits under § 4.30 was granted by 
the RO in April 1997.  The effective date of the 100 percent 
rating was as of the date of surgery, January 15, 1997.  The 
100 percent rating was to remain in effect until March 1, 
1998, when a 30 percent residual rating would become 
effective.  The 100 percent rating was mandated by the 
regulations, in effect then and now, that called for a one-
year rating following arthroplasty.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2001).  While the 100 percent rating 
was deemed effective on January 15, 1997, the actual payment 
did not begin until February 1, 1997.  38 C.F.R. § 3.31(a) 
(2001).  The one-year period then ran from February 1997 to 
February 1998 and the residual rating took effect the first 
day of the month following the one-year period.

The veteran's representative, from the Disabled American 
Veterans (DAV), submitted an inquiry to the RO on February 
1998.  The inquiry concerned the status of the alleged 
submission of a claim for TDIU that the DAV claimed was 
submitted in November 1997.  (The Board notes that the DAV 
was still an authorized representative for the veteran as of 
January 1998.)

The veteran was afforded a VA orthopedic examination on March 
17, 1998.  The examiner noted that they had reviewed the 
claims folder.  It was further noted that the veteran had 
undergone arthroplasty of the right knee in January 1997.  
The examiner said that the veteran reported constant pain in 
the right knee of a "2" that would increase in severity as 
he increased his activity to a level of "7."  The veteran 
said this could occur daily.  He reported weakness, stiffness 
and swelling consistently, and experienced the knee giving 
way easily with any increased weight bearing.  He also 
complained of a lack of endurance and fatigability in the 
right knee.  The veteran said that he could take care of most 
of the activities of daily living but required his wife's 
assistance in bathing and dressing.  The veteran would use a 
walker during any exacerbation of knee pain.  The veteran 
said that he had not been able to work for 10 years and was 
receiving SSA disability payments because of his back, knees 
and a nervous condition.  

Physical examination noted that the right knee joint was 
enlarged.  Any range of motion movement caused severe pain in 
the right knee.  There was tenderness with palpation, both 
anteriorly and posteriorly.  There was limited joint flexion 
mobility.  Effusion was noted.  The veteran was observed to 
ambulate with a limp and a weakness of the right knee.  He 
was unable to squat or flex his right knee when weight 
bearing on the left foot.  The examiner reported a range of 
motion for the right knee of 0 to 75 degrees with moderate 
pain, and from 0 to 90 degrees with severe pain.  Extension 
was to 165 degrees.  There was no stability when standing on 
the right knee.  The examiner reported that x-rays showed 
right knee prosthesis in good position and arthritic changes 
of the right knee.  The diagnoses were history of right knee 
condition from active duty, status post right total knee 
replacement with moderate functional limitation, and chronic 
pain, stiffness and instability of the right knee secondary 
to arthritis.

Based on the March 1998 VA examination results, the RO 
increased the rating for the veteran's right knee disability 
to 60 percent.  The effective date was as of March 1, 1998, 
the date following the period for a total evaluation.

The DAV submitted a second inquiry in June 1998 regarding the 
veteran's claim for TDIU.  The inquiry was prompted by a May 
1998 letter from the RO, which advised the veteran to apply 
for TDIU.  

The RO contacted the veteran on June 16, 1998, and advised 
him that there was no record of his having submitted a claim 
for TDIU in November 1997.  He was requested to complete a VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based on Individual Unemployability.  

The veteran submitted a VA Form 21-8940 in July 1998.  He 
stated that he had submitted a form in November 1997 and that 
DAV had a record of his submission.

The RO granted the veteran's claim for TDIU in a rating 
decision dated in July 1998.  The decision assigned an 
effective date of March 1, 1998.  

The veteran submitted a notice of disagreement (NOD) with the 
effective date of the award in April 1999.  The veteran 
claimed that the award should be effective at least from July 
30, 1992.  No argument or rationale was advanced as to the 
reason for the earlier date.

In May 1999, the Court vacated the December 1996 Board 
decision that denied an earlier effective date for service 
connection for the veteran's back and right knee 
disabilities.  The veteran's attorney, in response to a 
letter from the Board, said that the veteran was deserving of 
an earlier effective date of March 1991 for service 
connection.  He also stated that the TDIU claim was 
inextricably intertwined with the earlier effective date 
claims and "must" be granted effective March 1991.

The Board decided the earlier effective date issue for 
service connection in July 2000.  The decision found that the 
veteran was entitled to an effective date for service 
connection of April 23, 1991, the date the veteran's claim 
for service connection was received.

In a separate Board decision, also dated in July 2000, the 
veteran was denied service connection for an acquired 
psychiatric disorder.

The RO implemented the July 2000 Board decision, with respect 
to the earlier effective dates for service connection.  The 
veteran's back and right knee disability were both 
established as service connected from April 23, 1991.  
Moreover, the veteran's 40 percent disability rating for his 
back was made effective as of April 23, 1991.  The veteran's 
right knee disability remained rated at the noncompensable 
level until January 15, 1997.

The veteran's attorney submitted an appeal regarding the 
effective date for the TDIU issue in December 2000.  He 
argued that the RO had misapplied the law for deciding total 
disability ratings.  He said that the veteran did not have to 
meet the schedular requirements.  He also argued that if a 
veteran did not meet the requirements for TDIU found at 
38 C.F.R. § 4.16(b), then the case had to be referred for an 
extraschedular rating.

In October 2001, the veteran submitted private treatment 
records from Cox Health Systems that pertained to treatment 
received in August 2001.  The records are not relative to the 
issue on appeal.

The veteran's claim for an acquired psychiatric disorder, to 
include PTSD, was reviewed by the Court.  In a decision dated 
in October 2001, the Court vacated the July 2000 Board 
decision on this issue.  In a second order, also dated in 
October 2001, the Court returned the case for expedited 
handling of the issue.

In November 2001, the Board remanded the issue of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD.  In a separate decision, also dated in 
November 2001, the Board remanded the issue of entitlement to 
an earlier effective date for TDIU.

The RO contacted the veteran in November 2001 and requested 
that he provide any evidence that he had that would support 
his claim for an earlier effective date for his award of 
TDIU.

The veteran was afforded a VA PTSD examination in November 
2001.  The veteran was diagnosed with PTSD.  He was also 
noted to suffer from a mild degree of symptoms and his Global 
Assessment of Functioning (GAF) score was given as 58.  

In December 2001 the veteran was granted service connection 
for PTSD.  The effective date of service connection was 
established as April 23, 1991.  He was assigned a 30 percent 
disability rating, also effective as of April 23, 1991.

In the same December 2001 rating decision, the RO determined 
that the veteran had submitted a timely appeal regarding his 
claim for an earlier effective date for TDIU.  The claim 
remained denied and the RO issued a supplemental statement of 
the case in January 2002.  

In a rating decision dated in January 2002, the veteran was 
granted service connection for lung cancer and cancer of the 
brain, secondary to service-connected small cell carcinoma of 
the lung.  He was also awarded special monthly compensation 
based on the need for regular aid and attendance and having 
additional disability rated as 100 percent disabling.  
38 U.S.C.A. § 1114 (West Supp. 2001).  The veteran was 
assigned 100 percent ratings for both the lung and brain 
cancer, individually.  The effective date of the awards was 
January 1, 2002.

The veteran's case was then certified for appeal to the Board 
on March 7, 2002.  As noted in the Introduction, the case was 
then advanced on the docket due to the veteran's ill health.

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).  However, it is 
the established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans unemployable by 
reason of service-connected disabilities, but who fail to 
meet the standards set forth in paragraph (a) of 38 C.F.R. 
§ 4.16.  38 C.F.R. § 4.16(b) (2001); see also 38 C.F.R. 
§§ 3.340, 3.341 (2001).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
1991); 38 C.F.R. § 3.400(o) (2001); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 1991).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2001).  Moreover, the Court 
has explicitly stated that the "mere presence" of a diagnosis 
of a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  If an informal 
claim for an identified benefit is followed within one year 
by a formal claim for that benefit, the claim may be 
considered filed as of the date of receipt of the informal 
claim.  Id.

This case is unusual in that at the time the veteran 
submitted his claim for service connection on April 23, 1991, 
he was not service connected for any disability prior to that 
date.  Only after several decisions by the Board, and the 
vacating of some of those decisions by the Court, followed by 
new Board decisions, was service connection established for 
the veteran's back, right knee and PTSD disabilities.  The 
several rating decisions for these disabilities established 
service connection and levels of disability on a retroactive 
basis, in one instance over 10 years.  Further, these are the 
only three service-connected disabilities that pertain to the 
issue of his earlier effective date for TDIU as the 
disabilities from the January 2002 rating decision do not 
affect the veteran's combined total rating at any time prior 
to March 1, 1998.  The Board notes that there has been no 
disagreement with the effective date of the latter ratings as 
of the time this case was certified for appeal in March 2002.

To recap the findings from above, the veteran was service 
connected for his back disability, rated at 40 percent, PTSD, 
rated at 30 percent, and right knee disability, rated as 
noncompensable, effective from April 23, 1991.  The combined 
disability rating for these disabilities was 60 percent.  See 
38 C.F.R. § 4.25 (2001).  

The veteran's right knee disability rating was then increased 
to 100 percent because of his surgery in January 1997.  This 
represented a temporary total evaluation under 38 C.F.R. 
§ 4.30 and was in effect from January 15, 1997, to February 
28, 1998.  A residual 30 percent rating was initially 
assigned, effective from March 1, 1998.  This was later 
increased to 60 percent in May 1998 based on the findings 
from the March 17, 1998, VA examination.  The 60 percent 
rating was effective as of March 1, 1998.  Therefore, on 
March 1, 1998, the veteran's combined disability rating 
became 80 percent.  38 C.F.R. § 4.25.  

The veteran initially expressed disagreement with the 
disability ratings assigned to his back and right knee in 
October 1995.  However, the evaluation for his back 
disability was increased in January 1996, and he was issued a 
SOC regarding those issues, but he failed to perfect an 
appeal.  Therefore, the disability ratings and their 
effective dates are currently not at issue.  Additionally, 
there is no pending issue regarding the disability rating for 
the veteran's PTSD; he did not submit a notice of 
disagreement with the 30 percent rating at the time the case 
was certified to the Board.  In short, the Board does not 
have jurisdiction to modify the disability ratings assigned 
the veteran's service-connected PTSD and back and right knee 
disabilities effective from April 1991, and therefore must 
rely on the ratings assigned by the RO since April 1991.

The veteran's former representative, DAV, submitted a 
statement that was received at the RO on February 2, 1998, 
that inquired as to the status of a formal TDIU claim that 
was allegedly submitted on November 20, 1997.  A second 
inquiry from DAV was received in June 1998.  The RO then 
contacted the veteran in June 1998 and informed him that 
there was no record of a submission of a formal claim for 
TDIU.  The veteran then submitted a formal claim for TDIU 
that was received at the RO on July 17, 1998.

The Board notes that the DAV and the appellant have argued 
that a formal TDIU claim was submitted on November 20, 1997.  
There is no evidence of such a claim in the claims folder.  
Further, no copy has been provided to show that such a claim 
was submitted and date-stamped by the RO.  Accordingly, the 
Board considers the July 1998 submission by the veteran as 
the first submission of a formal claim for TDIU benefits.  
See Townsend v. Brown, 9 Vet. App. 258, 260 (1996).

The RO granted TDIU benefits in July 1998.  The RO found that 
the veteran met the requirements for TDIU on March 1, 1998, 
because he satisfied the schedular criteria of 38 C.F.R. 
§ 4.16(a), namely a combined disability rating of 80 percent; 
he did not satisfy the criteria prior to that date.

As the veteran submitted an informal claim in February 1998, 
followed by the submission of a formal claim in July 1998, 
the Board can consider the year prior to the receipt of the 
February 1998 claim for a possible earlier effective date.  
38 U.S.C.A. § 5110(b)(2) (West 1991).  

As noted above, the veteran was in receipt of a temporary 100 
percent rating in effect from January 15, 1997, to February 
28, 1998.  This would encompass the one-year period prior to 
February 2, 1998.  When a veteran is in receipt of a 100 
percent rating he is not otherwise eligible for TDIU 
benefits.  See Herlehy v. Principi, 15 Vet. App. 33 (2001); 
Green v. West, 11 Vet. App. 472, 476 (1998); see also 
VAOPGCPREC 6-99 (1999).  Therefore, there is no basis to 
award an earlier effective date based on the one-year period 
prior to the veteran's February 1998 claim.

The Board notes that the Court has addressed the issue of the 
raising of an informal TDIU claim in the context of VA 
examinations of service-connected disabilities.  The Court 
stated:

. . . when VA conducts a medical 
examination to determine, as in this 
case, whether the veteran's condition has 
improved in order to determine if a 
service-connected rating should be 
decreased or continued, if the results 
indicate an increase in severity in the 
disability, VA must then evaluate the 
circumstances as a claim for an increased 
rating.  Further, the Court holds that 
when an RO is considering a rating 
increase claim from a claimant whose 
schedular rating meets the minimum 
criteria of section 4.16(a) and there is 
evidence of current service-connected 
unemployability in the claimant's file or 
under VA control, (citation omitted), 
evaluation of that increase must also 
include an evaluation of a reasonably 
raised claim for a TDIU rating.  

Norris v. West, 12 Vet. App. 413, 421 (1999).

The Court's holding in Norris is not applicable in this case, 
although there are some similarities in the cases.  The 
veteran was granted service connection through the RO's 
September 1995 rating decision that implemented the July 1995 
Board decision.  He was assigned a 20 percent rating for his 
back and a noncompensable rating for his right knee.  He was 
later afforded a VA examination in November 1995 to assess 
his level of disability.  Based on this examination his back 
disability was increased to 40 percent in a January 1996 
rating decision.  Further, he was later granted service 
connection for PTSD with a 30 percent rating effective in 
April 1991.  This meant a combined disability rating of 60 
percent at the time of the January 1996 rating decision.  In 
addition, there was evidence that the veteran was unemployed 
at the time of the 1995 VA examination.

The reason why Norris does not apply is that the veteran did 
not meet the schedular criteria under 38 C.F.R. § 4.16(a) 
such as to reasonably raise an informal claim for TDIU.  
There was a VA examination, an increased rating, and evidence 
of unemployability but the combined disabilities did not 
satisfy the necessary criteria.  A review of the claims 
folder does not reveal any other situation of a VA 
examination, and an increased rating for a service-connected 
disability that would meet the Court's test in Norris.  
Accordingly, there is no reason to construe any evidence as 
constituting an earlier informal claim based on Norris.

The Board also notes that the veteran's attorney submitted a 
statement in January 2000 when the issue of an earlier 
effective date for service connection for the veteran's back 
and right knee disabilities was still undecided.  At that 
time he argued for an effective date of April 23, 1991, for 
service connection for the two disabilities.  (Although he 
argued for March 1991, the claim for service connection was 
actually received on April 23, 1991).  The attorney also 
argued that the issue of TDIU was "inextricably 
intertwined" with the earlier effective date claims and TDIU 
benefits must be granted effective March 1991.

The Court first used the term "inextricably intertwined" in 
its decision in Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  In that decision the Court stated that it would not 
decide cases in a piecemeal fashion or interfere in VA's 
deliberative process as it decided that it did not have 
jurisdiction over one of the two issues in the case at hand.  
The Court further found that it was necessary to remand the 
case because the issues were inextricably intertwined such 
that a decision on one issue could have a significant impact 
on the second issue.  As such, a Court review of one of the 
issues, while the second remained un-adjudicated, could 
render the review useless in the end.  Therefore, because the 
issues were inextricably intertwined, the Court remanded them 
so that they could be decided together.  Id.

As to this case, the issue of the earlier effective date for 
service connection was decided by the Board in July 2000.  
The decision represented a complete grant of the issue on 
appeal by assigning the earliest possible date for service 
connection, April 23, 1991.  The RO then carried out the 
Board's decision in October 2000.  Those issues are no longer 
pending.  There is no issue intertwined with the current 
issue on appeal, if there ever was.  Moreover, the term 
inextricably intertwined does not require, or even imply, a 
like decision on the issues.  It refers simply to the 
adjudication of the issues so as to not have a disparate 
impact on issues by staggered adjudication.  There is no 
legal support for any contention that if issues are 
determined to be intertwined, that the results must be the 
same.  Accordingly, there is no basis for granting an earlier 
effective date for TDIU based on the unsupported assertion 
that the TDIU issue and the earlier effective date for 
service connection issue were inextricably intertwined. 

The Board has further reviewed the claims folder for any 
possible informal claim for TDIU benefits that would permit 
an earlier effective date at any time on or after April 23, 
1991, and prior to March 1, 1998.  The review does not 
disclose any such claim.  Further, the veteran's disability 
ratings were not such as to meet the criteria for TDIU under 
38 C.F.R. § 4.16(a) at any time prior to March 1, 1998.  
Also, given the circumstances of this case, particularly 
because the question before the Board is not entitlement to 
TDIU, it is not a case which could be remanded to the RO to 
refer the case to the Director, Compensation and Pension 
Service for a possible extraschedular rating.  Rather, for 
the reasons set forth above, and because the available record 
does not disclose that the veteran was unemployable due 
solely to service-connected disabilities any sooner than a 
100 percent rating had been assigned, an earlier effective 
date for TDIU is not warranted.

In summary, March 1, 1998 is the appropriate effective date 
for the assignment of a total rating for TDIU, as this date 
represents the date it was factually ascertainable that 
entitlement to such a rating arose following termination of 
the temporary total evaluation.  The veteran's claim 
entitlement to an earlier effective date is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an earlier effective date for TDIU benefits.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

III.  Veterans Claims Assistance Act

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board notes that the RO informed the veteran of the VCAA, 
although not specifically mentioning the VCAA, in a letter 
dated in November 2001.  The letter addressed both the issue 
of service connection for an acquired psychiatric disorder, 
to include PTSD, and the issue of entitlement to an earlier 
effective date for TDIU, although the PTSD issue was the 
primary focus.  The letter detailed the evidence of record 
and requested that the veteran submit any evidence that would 
show he was entitled to an earlier effective date prior to 
January 15, 1997, or that he was entitled to an 
extraschedular rating.  No additional evidence or argument on 
this issue was submitted.

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.

Newly codified 38 U.S.C.A. § 5103A (West Supp. 2001) and 
complimentary regulation at 38 C.F.R. § 3.159(c)-(e), 66 Fed. 
Reg. 45,630-32, addresses the duty to assist a veteran.  The 
veteran and his attorney were informed of the rating decision 
in this case and the basis for the denial of the claim in 
August 1998.  A statement of the case was issued in October 
2000 that provided the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on the issue in this case.  A supplemental 
statement of the case was provided in January 2002.

The Board finds that VA has complied with the spirit and the 
intent of the duty to assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Thus, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.


ORDER

An effective date earlier than March 1, 1998, for the award 
of TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

